Pursuant to Ind. Appellate Rule 65(D), this
                                                                               Jul 24 2013, 6:24 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO-SE:                                ATTORNEYS FOR APPELLEE:

ROBERT L. PICKENS                                GREGORY F. ZOELLER
Bunker Hill, Indiana                             Attorney General of Indiana

                                                 IAN MCLEAN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ROBERT L. PICKENS,                               )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 43A04-1304-CR-170
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE KOSCIUSKO CIRCUIT COURT
                       The Honorable Duane G. Huffer, Special Judge
                              Cause No. 43C01-1102-FB-98



                                       July 24, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       In this case, after being sentenced to thirty years in the Department of Correction

(DOC), appellant-defendant Robert L. Pickens filed a motion to correct erroneous

sentence. In the motion, Pickens alleged that he had not committed the required predicate

offenses to support the finding that he was a habitual offender, which comprised fifteen

years of his thirty-year term. Pickens now claims that the trial court abused its discretion

when it denied the motion. Concluding that Pickens’s claims should be raised through

post-conviction proceedings, we affirm the judgment of the trial court.

                                          FACTS

       On October 19, 2011, a jury convicted Pickens of class B felony dealing in

methamphetamine. Following this conviction, Pickens pleaded guilty to being a habitual

offender. Pickens was sentenced to fifteen years for dealing in methamphetamine and

fifteen years for being a habitual offender, for a total executed term of thirty years in the

DOC. Pickens’s conviction and sentence were affirmed by a panel of this Court on

September 12, 2012. Pickens v. State, No. 43A03-1112-CR-585, memo op. at 3 (Ind. Ct.

App. Sept. 12, 2012).

       On October 25, 2012, Pickens filed a pro se motion to correct erroneous sentence.

In the motion, Pickens alleged that he had been improperly charged with the habitual

offender enhancement because he had not been convicted of the necessary predicate

offenses. The trial court denied Pickens’s motion on March 5, 2013. Pickens now

appeals.



                                             2
                                   DISCUSSION AND DECISION

          Pickens argues that the trial court erred when it denied his motion to correct

erroneous sentence. This Court reviews a trial court’s ruling on a motion to correct

erroneous sentence for an abuse of discretion, which occurs only when the trial court’s

ruling is against the logic and effect of the facts and circumstances before it. Felder v.

State, 870 N.E.2d 554, 560 (Ind. Ct. App. 2007). Additionally, we will consider only the

evidence favorable to the trial court’s ruling and the reasonable inferences to be drawn

therefrom. Kelley v. State, 825 N.E.2d 420, 424 (Ind. Ct. App. 2005).

          Pickens presented his claims by way of a motion to correct erroneous sentence

under Indiana Code section 35-38-1-15.1 Our Supreme Court has instructed that these

motions may only raise errors that are clear on the face of the sentencing order. See

Robinson v. State, 805 N.E.2d 783, 787 (Ind. Ct. 2004) (stating that “[u]se of the

statutory motion to correct sentence should thus be narrowly confined to claims apparent

from the face of the sentencing judgment”).

          Here, Pickens’s motion sought to review matters that were not apparent from the

face of his sentencing order. Indeed, Pickens’s claims will at least require a review of his

criminal record to ascertain whether he has been convicted of the necessary predicate


1
    This statute provides:

          If the convicted person is erroneously sentenced, the mistake does not render the sentence
          void. The sentence shall be corrected after written notice is given to the convicted
          person. The convicted person and his counsel must be present when the corrected
          sentence is ordered. A motion to correct sentence must be in writing and supported by a
          memorandum of law specifically pointing out the defect in the original sentence.
                                                      3
offenses to support the habitual offender enhancement. Thus, the trial court did not err

by denying Pickens’s motion to correct erroneous sentence.

      That said, when these and similar claims are raised, “Indiana case law has long

emphasized that ‘the preferred procedure is by way of a petition for post-conviction

relief.’” Id. (quoting Jones v. State, 544 N.E.2d 492, 496 (Ind. 1989)). Accordingly,

Pickens may avail himself of these procedures to obtain review of his claims.

      The judgment of the trial court is affirmed.

FRIEDLANDER, J., and VAIDIK, J., concur.




                                            4